EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Eli Loots on 02/29/2022.
The application has been amended as follows: 
In the claims—
11. The pharmaceutical composition of claim 9, wherein the immune cells comprise NK cellsselected from the group consisting of at least one of: 
genetically engineered CAR-NK cells;
NK cells cultured with cytokines; 
NK cells co-cultured with cytokines and irradiated human peripheral blood mononuclear cells (PBMC); 
NK cells co-cultured with an established cell line; and 
NK cells co-cultured with genetically engineered feeder cells.

28. (New)The pharmaceutical composition of claim 11, wherein the established cell line is a transformed lymphocyte.

29. (New) The pharmaceutical composition of claim 28, wherein the transformed lymphocyte is selected from the group consisting of at least one of: LCL cells, KL-1 cells, and K562 cells.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W 8:30am-5:30pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647